Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
October 15, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                   NO. 14-20-00673-CR



                     IN RE CEDRIC J. WILLIAMS, Relator


                           ORIGINAL PROCEEDING
                          WRIT OF HABEAS CORPUS
                                208th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1575919

                          MEMORANDUM OPINION

      On September 30, 2020, relator Cedric J. Williams filed a petition for a writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Greg
Glass, presiding judge of the 208th District Court of Harris County, to order a speedy
trial or dismiss the indictment.
      Relator asserts that he is invoking his constitutional right to a speedy trial. See
U.S. Const. amend. VI (“In all criminal prosecutions, the accused shall enjoy the
right to a speedy and public trial.”); Tex. Const. art. I, § 10 (“In all prosecutions, the
accused shall have a speedy public trial by an impartial jury.”). Relator is seeking
habeas-corpus relief.     The courts of appeal have no original habeas-corpus
jurisdiction in criminal matters.       In re Ayers, 515 S.W.3d 356, 356 (Tex.
App.―Houston [14th Dist.] 2016, orig. proceeding) (citing Tex. Gov’t Code Ann.
§ 22.221(d)). Original jurisdiction to grant an application for a writ of habeas corpus
in a criminal case is vested in the Texas Court of Criminal Appeals, the district
courts, the county courts, or a judge in those courts. Tex. Code Crim. Proc. Ann. art
11.05. Therefore, this court does not have original habeas-corpus jurisdiction to
grant relator’s requested relief.

      Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                    PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2